16-01019-scc        Doc 1314   Filed 11/26/19 Entered 11/26/19 13:24:12            Main Document
                                             Pg 1 of 1



                    UNITED STATES BANKRUPTCY COURT
                               Southern District of New York

 In re: Lehman Brothers Holdings, Inc., et al.        Bankruptcy Case No. 08-13555 (SCC)


 Lehman Brothers Holdings, Inc.,                      Adversary Proceeding No. 18-01712 (SCC)
                               Plaintiff(s),
    -   against -


 Network Mortgage Services, Inc.,
                               Defendant



                                    ENTRY OF DEFAULT
 It appears from the record that the following defendant failed to plead or otherwise defend in this
 case as required by law.


  Name:                    Network Mortgage Services, Inc.



 Therefore, default is entered against the defendant as authorized by Bankruptcy Rule 7055.
 Dated: 11/26/19
                                                                     Vito Genna_________
                                                                     Clerk of the Court
                                                                     By: /s/ Mary Lopez___
                                                                     Deputy Clerk
